Citation Nr: 0838151	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
right upper extremity condition consisting of radiculopathy, 
myelopathy, atrophy, weakness, and muscle spasms; and if so, 
service connection for the same, to include as secondary to 
the veteran's service-connected degenerative arthritis of the 
cervical spine.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
sinusitis and rhinitis.

3.  Entitlement to a rating in excess of 50 percent for 
sinusitis and rhinitis.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the lumbosacral spine with 
spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; F.M., spouse of appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which established evaluations of 
10 percent for degenerative changes of the lumbosacral spine, 
and for sinusitis and rhinitis, and denied entitlement to the 
service connection benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

During the June 2008 hearing, the veteran's representative 
requested that a statement of the case (SOC) be issued 
pertaining to service connection for a left arm condition.  
This claim was denied by rating decision in September 2005, 
and the Board finds that the veteran did not submit a timely 
appeal of this issue.  As such, the Board refers this issue 
to the RO as a request to reopen the claim of service 
connection for a left arm condition.  

The issues of increased ratings for sinusitis and rhinitis 
and for degenerative changes of the lumbosacral spine with 
spondylolisthesis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for right arm and 
shoulder muscle spasms was by rating decision in August 1998, 
which declined to reopen the claim in the absence of new and 
material evidence establishing a medical nexus between the 
veteran's symptoms and his military service. 

2.  Evidence presented since the August 1998 denial is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The medical evidence establishes that the veteran's right 
upper extremity disability is proximately caused by his 
service-connected degenerative arthritis of the cervical 
spine.  

4.  The medical evidence establishes that the veteran's 
diagnosed sleep apnea is aggravated by his service-connected 
sinusitis and rhinitis.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1998).

2.  The evidence added to the record since August 1998 is new 
and material evidence; the claim for service connection for 
the veteran's right upper extremity condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The veteran's right upper extremity condition is 
proximately caused by his service-connected degenerative 
arthritis of the cervical spine.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.310 (2008).

4.  The veteran's sleep apnea is aggravated by his service-
connected sinusitis and rhinitis.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the veteran under 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen a previously denied 
claim, as included here, VA must look at the bases for the 
denial in the prior decision and respond with a VCAA notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim for service connection.  An examination has not been 
afforded the veteran in conjunction with his claim for 
service connection for sleep apnea.  

However, as  the Board finds that service connection for 
sleep apnea and service connection for a right upper 
extremity disability is warranted based upon the evidence 
currently of record, no prejudice can flow to the veteran 
from any notice or assistance error relative to these claims.  

New and Material Evidence 

A review of the record reveals that the veteran's claim for 
service connection for a shoulder condition was originally 
denied by a November 1986 rating decision.  The veteran did 
not appeal this decision.  He then filed a claim to reopen in 
November 1997.  The RO declined to reopen the claim based 
upon the absence of new and material evidence by rating 
decision in August 1998.  The veteran did not appeal this 
decision within one year, and it therefore, became the last 
final disallowance.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (1998).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
the Board must review the evidence submitted since August 
1998 for newness and materiality sufficient to reopen the 
claim for service connection for the veteran's right upper 
extremity condition. 

Evidence of record at the time of the last final disallowance 
included military treatment facility and VA outpatient 
medical records through March 2004, an August 1997 medical 
opinion by Dr. A.A., and a January 1998 VA examination.  

Relevant evidence submitted since the last final disallowance 
consists of several personal statements from the veteran 
received between March 2005 and June 2008; lay statements 
received from the veteran's friends, co-workers, and spouse; 
statements by the veteran's representative; a Board hearing 
transcript from June 2008; extensive private medical 
treatment records to include those from Drs. A.A, J.B., R.J., 
F.S., and M.R.; military treatment facility and VA outpatient 
medical records through July 2008; medical nexus opinion 
statements from Drs. M.R., J.B., F.S., N.C., C.G.; and VA 
examinations in August 2005 and December 2006.

With the exception of duplicate medical records, this 
evidence is new, in that it has not previously been submitted 
to agency decision makers.  The evidence submitted since 
August 1998 is also material as it relates to the 
unestablished fact necessary to substantiate the claim, that 
is, a current right upper extremity disability and its 
relationship to the veteran's service-connected cervical 
spine condition.  In particular, the medical nexus opinions 
raise a reasonable possibility of substantiating the claim.  
As such, new and material evidence has been submitted 
sufficient to reopen the claim for service connection for the 
veteran's right upper extremity disability.  

Because the AOJ has weighed the merits of the claim, to 
include the nexus opinions upon which the claim is reopened, 
there is no prejudice to the veteran for the Board to render 
a decision on the merits here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Service Connection

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Here the veteran claims service connection for a right upper 
extremity condition as secondary to his service-connected 
degenerative arthritis of the cervical spine, and for sleep 
apnea as secondary to his service-connected sinusitis.  Each 
issue will be addressed in turn.

Right upper extremity condition

The veteran has been diagnosed with persistent neck pain with 
right upper extremity radiculopathy and myelopathic symptoms, 
as well as muscular atrophy and weakness in the right arm and 
shoulder.  See Private opinion by Dr. C.G., August 2007; VA 
examination, December 2006.  

Similarly, upon VA examination in December 2006, the 
diagnosis for degenerative disc disease of the cervical spine 
encompassed a diagnosis of residuals of right arm atrophy and 
weakness.  Together, these symptoms will collectively be 
referred to hereinafter as a right upper extremity 
disability.  As there is evidence of a current disability, 
the first element of service connection has been met. 

In addition, there is evidence of complaint of chronic 
shoulder pain during military service.  See Separation exam, 
February 1986.  At that time, the examiner stated that the 
veteran's shoulder pain may be due to spurs in the neck area 
that had been noted on x-ray.  However, the medical evidence 
of record does not show a direct link between the veteran's 
current right upper extremity disability and his military 
service or any injury therein.  Instead, the veteran 
contends, and the medical evidence supports, that his right 
upper extremity disability is due to his service-connected 
degenerative arthritis of the cervical spine.  As the Board 
finds below that service connection can be granted on this 
secondary basis as claimed, further discussion on a direct 
nexus between the right upper extremity disability and 
military service is not required.  

Thus, the Board will proceed with an analysis of whether 
service connection is warranted on a secondary basis.  As a 
current disability is shown by the medical evidence of 
record, the remaining question is whether that disability was 
either caused or aggravated by a service-connected 
disability.  

The veteran has submitted extensive private and VA medical 
treatment records that detail fluctuating complaints of right 
arm and shoulder pain, muscle spasm, atrophy, and weakness 
between April 1997 and August 2008.  Of particular importance 
are those records that indicate that the right upper 
extremity symptoms are a result of the veteran's service-
connected cervical spine condition.  In May 2005, a private 
physician described the veteran's multiple level degenerative 
disc disease and noted that the veteran continues to have 
neck and right arm symptoms consistent with a severe 
degenerative process.  See Private opinion by Dr. M.R., May 
2005.  

In October 2005, the same physician stated that the veteran 
continues to have neck, right shoulder and arm pain, and 
documented weakness in the deltoid and bicep on the right 
side.  He opined that the loss of muscle mass was due to a 
narrowing on the central spinal cord and neural foramen at 
levels of C5-6 and C6-7.  Private opinion, October 2005.  
Another physician opined that although the veteran no longer 
complained of pain in the right arm in October 2005, there 
was an obvious atrophy of the muscles of the upper arm, 
primarily the bicep.  He stated "This is characteristic of a 
neurological deficit originating in the cervical spine."  
Private opinion by Dr. J.B., October 2005.  

A June 2006 physical therapy discharge record describes the 
veteran's upper extremity weakness and atrophy, indicating:

No significant improvement in pain, ROM, or 
strength with treatment.  The chronic nature of 
the strength loss suggests long term neurological 
changes that will not likely improve with 
treatment.  These strength changes will affect 
function as [the veteran] is right hand dominant.  
The UT numbness and cervical pain appear to be 
associated with underlying mechanical changes of 
the cervical segments and do not seem to respond 
to treatment.  

In October 2006, a private physician described the 
veteran's persistent chronic neck pain as being 
associated with right upper extremity weakness, 
especially involving the biceps and deltoid with 
evident atrophy.  Statement by Dr. F.S., October 2006.  

Upon VA examination in December 2006, the examiner 
diagnosed degenerative disc disease and cervical spinal 
stenosis status post cervical diskectomy and fusion 
with residuals of right arm atrophy and weakness.  A 
subsequent opinion by a VA physician in February 2007 
further stated that the veteran's right arm atrophy and 
resultant weakness was secondary to damage to the fifth 
and sixth cervical nerve root caused by severe cervical 
stenosis, as proven by electromyograph (EMG) and 
magnetic resonance imaging (MRI).  

Finally, in August 2007, a private medical provider 
specifically states "It is in my opinion that the 
atrophy that [the veteran] has exhibited as well as 
weakness on his physical exam today is in direct 
correlation with his cervical spine myelopathy."  

This body of medical evidence supports the veteran's 
contention that his right upper extremity disability results 
from his service-connected degenerative arthritis of the 
cervical spine.  The claims file also contains multiple 
objective diagnostic tests supporting the physician's nexus 
opinions.  See, e.g., Private MRI, August 2008; Air Force 
radiology report, July 2008.  There is no apparent reason to 
question the credibility of any medical opinion given, as the 
physicians provide a basis for their opinions and provide 
appropriate detail.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998);   Prejean v. West, 13 Vet. App. 444, 
448-89 (2000).  As such, the Board finds that based upon the 
credible medical nexus evidence of record, the veteran is 
entitled to service connection for his right upper extremity 
disability as secondary to his degenerative arthritis of the 
cervical spine.  

The Board must note that in correspondence received from the 
veteran in May 2005, he requested that he be evaluated for 
exposure to Agent Orange during his service in Vietnam, as he 
understood that such exposure could affect the nervous 
system, and as such could be a cause for his right arm, 
shoulder and neck pain.  A response to a PIES request 
received from the National Personnel Records Center (NPRC) in 
June 2005 indicates that the veteran did serve in Vietnam 
from November 1968 to June 1970, a period during which 
exposure to such herbicides can be presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  

The veteran received notice in reference to claims regarding 
herbicide exposure, and prior VA decisional documents have 
addressed the claim as such.  However, the veteran now 
adamantly maintains that his right arm and shoulder 
conditions are not related to any possible exposure to 
herbicides in Vietnam, and he clearly expresses a desire that 
they not be addressed as such.  See, e.g., Notice of 
disagreement, January 2008; Veteran's statement, June 2006 
(stating "This claim does not now nor has ever had anything 
to do with exposure to herbicides.") (emphasis in original).  
Thus, based upon the veteran's wishes, and as service 
connection has already been established on a secondary basis, 
the Board will not further address the merits of a claim for 
presumptive service connection for this condition based upon 
exposure to herbicide agents under 38 C.F.R. §§  3.307 and 
3.309.  

In sum, the Board finds that the veteran's right upper 
extremity disability is proximately caused by his service-
connected degenerative arthritis of the cervical spine.  
Therefore, service connection for the right upper extremity 
disability is warranted.  

Sleep apnea

There is no evidence of, nor does the veteran contend that 
his sleep apnea first manifested during active military 
service.  See Service treatment records; Board hearing 
transcript, June 2008.  The veteran states that he has 
experienced trouble sleeping since military service, but the 
first medical findings of sleep apnea were obtained from a 
polysomnographic study in March 2004, over 17 years after 
separation from service.  Without evidence of an in-service 
incurrence or aggravation of sleep apnea, direct service 
connection is not warranted for this condition.  

However, the veteran claims that his sleep apnea is caused by 
his service-connected sinusitis and his service-connected 
deviated septum.  As previously discussed, pursuant to 
§ 3.310, secondary service connection may be granted for a 
disability that is the result of a service-connected disease 
or injury.  There must be sufficient evidence that shows that 
a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, supra.  

In the present case, there is conflicting evidence regarding 
the veteran's diagnosis of sleep apnea.  Compare Private 
sleep study, June 2006 (stating "the patient shows no 
evidence of obstructive sleep apnea.") with Private sleep 
study, March 2007 (diagnosing severe sleep apnea/hypopnea).  
An August 2005 VA examiner extensively reviewed the claims 
file and diagnosed mild obstructive sleep apnea.  Later, a 
private physician stated that the veteran is significantly 
impaired by his severe obstructive sleep apnea.  See Medical 
note by Dr. W.M., July 2007.  There are also two medical 
nexus opinions regarding the relationship between the 
veteran's sleep apnea and other diagnosed conditions.  See 
Opinion statements by Drs. W.M. & D.D., October 2007.  By 
inference, these physicians must find a diagnosis of sleep 
apnea prior to opining that the condition is secondary to 
other disabilities.  Therefore, the Board finds that the 
preponderance of the evidence supports the existence of a 
current disability of sleep apnea.  

The remaining question is if the veteran's sleep apnea was 
caused or aggravated by a service-connected disability.  The 
veteran claims that his sleep apnea is caused by his service-
connected sinusitis and rhinitis and/or his service-connected 
deviated septum.  See, e.g., Board hearing transcript, June 
2008.  There is no medical evidence correlating his current 
sleep apnea to his deviated septum, so the remainder of this 
discussion will focus on the relationship, if any, between 
the veteran's sleep apnea and his service-connected 
sinusitis.  

The August 2005 VA examiner opined that the veteran's sleep 
apnea was not caused by his sinusitis and rhinitis as 
claimed, but that it was as likely as not due to his 
alcoholism.  VA examination, August 2005 (reporting daily 
consumption of a pint of vodka as likely cause of sleep 
apnea).  The March 2007 polysomnography report diagnosing 
severe sleep apnea advised that the veteran should lose 
weight and avoid central nervous system depressants, to 
include alcohol, in an attempt to improve his sleep 
condition. 

Finally, two etiological opinion statements were provided by 
private physicians in October 2007.  Dr. W.M. opined that the 
veteran's sleep apnea is secondary to his service-connected 
sinusitis and to his nonservice-connected asthma.  Dr. D.D. 
opined:

...based upon his sleep study and his physical 
examination, it is my feeling that to a 
significant extent the drainage from his 
sinuses are causing swelling and 
inflammation of the posterior pharynx and 
soft palate, which is contributing to his 
obstructive sleep apnea.... his sinuses are a 
contributory part of the problem. 

The Board also finds this to be credible medical evidence 
that the veteran's sleep apnea is aggravated, in part, by the 
veteran's service-connected sinusitis, because the examiner 
provided a basis for his medical opinion and provided 
sufficient detail.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 444, 448-
89 (2000).  Therefore, based on these medical findings, and 
with resolution of doubt in the veteran's favor, secondary 
service connection is warranted on this basis.  

The Board must note, however, that when service connection is 
granted on a secondary basis, the veteran shall be 
compensated for the secondary disability only to the degree 
that it is aggravated by the service-connected disability.  
Allen v. Brown, supra.  Therefore, when the RO evaluates the 
veteran's current level of disability based upon his sleep 
apnea, the portion of his disability that is determined to be 
caused by any factor other than his service-connected 
sinusitis should not be compensated.  


ORDER

The claim of entitlement to service connection for a right 
upper extremity disorder is reopened.  To this extent, the 
appeal is granted.

Entitlement to service connection for a right upper extremity 
disorder, to the extent that it is aggravated by the 
veteran's service-connected cervical spine disability, is 
granted.

Entitlement to service connection for sleep apnea, to the 
extent that it is aggravated by the veteran's service-
connected sinusitis, is granted.




REMAND

The veteran seeks increased ratings for sinusitis and 
rhinitis and for degenerative changes of the lumbosacral 
spine with spondylolisthesis.  A review of the claims file 
indicates that there are outstanding Social Security 
Administration (SSA) disability benefit records that must be 
obtained prior to adjudication of these issues.  As this 
evidence likely addresses the ability of the veteran to 
attend to his daily activities, it is directly relevant to 
the claim on appeal.  Thus, VA has a duty to acquire a copy 
of the decision that grants SSA disability benefits and the 
supporting medical documents on which that decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

There may also be more recent outpatient medical records for 
this veteran from VA and Tyndall Air Force Base medical 
treatment facilities.  These records must be obtained as they 
are evidence of the current level of severity of the 
veteran's sinusitis and lumbosacral spine disabilities. 

This veteran also has an extensive medical treatment history 
from many different private providers.  The veteran should be 
contacted to request proper authorization and consent to 
release outstanding medical treatment information from any 
private provider treating his sinusitis and lumbosacral spine 
disabilities that is not currently of record.  All 
appropriate efforts to obtain any identified record must be 
undertaken.

Following completion of the above described development 
steps, the veteran should be afforded a new Compensation and 
Pension examination to determine the current severity of his 
service-connected lumbosacral spine disability, to include 
both the orthopedic and neurological symptoms described by 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA disability 
benefits.  Any attempts to obtain these 
records which are ultimately 
unsuccessful must be documented in the 
claims folder.

2.  Obtain all outstanding VA 
outpatient clinical records pertaining 
to this veteran since June 2005.  

3.  Obtain all outstanding treatment 
records pertaining to this veteran from 
the Tyndall Air Force Base Family 
Practice Clinic since March 2005.  

4.  Contact the veteran to determine 
whether there are outstanding private 
medical treatment records pertaining to 
the veteran's sinusitis and lumbosacral 
spine disabilities and document the 
veteran's response for the record.  If 
there are outstanding private treatment 
records identified, request proper 
authorization and consent to release 
medical information for these providers 
and obtain the available medical 
records.  

 5.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If 
there are no records available from a 
particular source, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

6.  AFTER completion of the above 
development efforts, schedule the 
veteran for a new compensation and 
pension examination to determine the 
current level of disability of the 
service-connected lumbar spine, to 
include both his orthopedic and 
neurologic manifestations.  The 
examiner(s) must review the entire 
claims file and provide a complete 
rationale for any opinion expressed.

7.  Thereafter, readjudicate the 
issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the 
claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


